Citation Nr: 1339322	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  09-41 838	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for residuals of arachnoiditis, including cerebral cysts with symptoms involving headaches, vertigo, fatigue, neck pain and limitation of motion, temperature instability, and altered temperature sensation in the hands.

2.  Entitlement to specially adapted housing assistance or a special home adaptation grant.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to April 1988.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  In a January 2008 rating decision, the RO denied a disability rating higher than 20 percent for residuals of arachnoiditis and denied claims for service connection for cerebral cysts, a cervical spine condition, vertigo, and headaches.  In an August 2009 rating decision, however, the RO granted service connection for cerebral cysts as part of the disability due to arachnoiditis.  The RO also determined this disability was manifested by recurrent headaches, vertigo, fatigue, neck pain with limitation of motion (in reference to the cervical spine condition), temperature instability, and altered temperature sensation in the hands.  The RO accordingly assigned a higher 30 percent rating for this aggregate disability retroactively effective from December 11, 2006, the date of receipt of this claim.  So the issue now on appeal concerns whether the Veteran is entitled to an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a Veteran is seeking the highest possible rating unless he specifically indicates otherwise).

The RO also, in the interim, issued a March 2009 rating decision denying the Veteran's claim of entitlement to specially adapted housing assistance or a special home adaptation grant.  He subsequent perfected an appeal of that decision.

In June 2011, as support of his increased-rating claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

In September 2011, the Board remanded the claims for further development.


It is also worth mentioning that the Veteran had been in receipt of a total disability rating based on individual unemployability (TDIU) from October 9, 2002, until December 11, 2006.  The RO apparently terminated the TDIU on December 11, 2006, since that also was the effective date that the Veteran's 
service-connected disabilities met the criteria for a 100 percent schedular rating.  In discontinuing the TDIU as of that date, the RO reasoned that no additional disability compensation may be paid when a total schedular disability rating is already in effect.  On June 7, 1999, VA's General Counsel had issued VA O.G.C. Prec. Op. No. 6-99 addressing questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating was already in effect for one or more service- connected disabilities.  Essentially, that OGC precedent opinion had held that receipt of a 100 percent schedular rating for a 
service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998).

But in view of the decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in that OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Bradley decision recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  Therefore, in the September 2011 remand, the Board referred the matter of whether the Veteran's TDIU should be restored to the RO for any additional consideration.  As it is unclear whether the RO determined whether any additional consideration is warranted, this matter is again referred to the RO for any consideration warranted.

And as for the claims currently at issue on appeal, the Board unfortunately must once again remand them to the RO via the Appeals Management Center (AMC) in Washington, DC, for still further development.


REMAND

The prior September 2011 remand instructed the AMC to have the Veteran reexamined to reassess the severity of his arachnoiditis and associated residuals, including each individual component of this disability, i.e., his cerebral cysts, symptoms of headaches, neck pain, vertigo, temperature instability, fatigue, and altered temperature sensation in his hands.  He was examined by a VA physician in October 2011.  However, instead of assessing the severity of each symptom in question (all of which already have been included in the award of service connection), the examiner generally provided opinions indicating these symptoms were not residuals of the service-connected arachnoiditis.  As this assessment does not comply with the remand instruction, another remand is necessary so the Veteran may be reexamined to provide this necessary comment.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  If, because of this prior VA medical opinion and in the rating board's consequent judgment, the grant of service connection for these additional symptoms should be severed, then there is a process for doing that and it must be adhered to.  38 U.S.C.A. §§ 5109A, 5112(b) (West 2002); 38 C.F.R. §§ 3.105(a), 3.500(b)(2) (2013).

Additionally, absent that formal retraction, because the severity of each symptom was not assessed, the RO/AMC did not have an opportunity to meaningfully determine whether separate ratings are warranted for these, as it stands, already service-connected residuals of the arachnoiditis.

The September 2011 remand also instructed the VA examiner to determine whether the Veteran's service-connected disabilities have resulted in the loss of use of one or a combination of extremities so as to preclude locomotion without the aid of braces, canes or a wheelchair or have resulted in the anatomical loss of use of both hands.  However, the examiner did not provide this comment.  Consequently, on reexamination, this information is needed as well.


Prior to arranging for the reexamination, the Veteran should be asked to identify all sources of recent treatment or evaluation he has received for his service-connected disabilities, and copies of these additional records should be obtained and considered.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  First ask the Veteran to identify all sources of recent treatment or evaluation he has received for his service-connected disabilities, and obtain these additional records.

The amount of effort expended in trying to obtain these additional records (assuming they exist) depends on whether they are in the custody of a Federal department or agency.  If they are not, then 38 C.F.R. § 3.159(c)(1) controls, and if they are then subpart (c)(2).  So make as many attempts to obtain these additional records as this VA regulation requires, again, depending on who has custody of them.

Also appropriately notify the Veteran if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Next have the Veteran reexamined to reassess the severity of his arachnoiditis.  If possible, the examination should be performed by Dr. Belanger, the physician who did the June 2009 VA examination, or by the October 2011 VA examiner.  If this is not possible, then someone else with the necessary qualifications may perform the evaluation.


The examiner, whoever designated, must specifically assess the severity of the following pathology:

A) Cerebral cysts
B) Headaches
C) Neck pain
D) Vertigo
E) Temperature instability
F) Fatigue
G) Altered temperature in the hands
H) Any other symptomatology found to be associated with the Veteran's arachnoiditis.

*The examiner need not provide an opinion as to whether the above pathology (i.e., A-G) is a result of the Veteran's arachnoiditis, unless he agrees with the October 2011 VA examiner's opinion that it is not.  If it is not, the examiner must specify the extent of disability that is and assess its severity.

All indicated tests, including any range-of-motion studies, must be performed.

The examiner should have the claims file available for review, including any information that might be pertinent to assessing the Veteran's current level of disability.

Additionally, the examiner should determine whether the Veteran's service-connected disabilities have resulted in:  (1) the loss, or loss of use, of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the anatomical loss or loss of use of both hands.

In making these assessments, the examiner is advised that the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.

The examiner is also advised that the term "loss of use" of a hand or foot means that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

3.  Ensure the VA examiner provides the additional information requested, so responds to the questions posed.  If not, take appropriate corrective action, including obtaining supplemental opinions.  38 C.F.R. § 4.2.


4.  Determine whether separate ratings are warranted for the Veteran's arachnoiditis and associated residuals, that is, individual compensation for the cerebral cysts with symptoms involving headaches, vertigo, fatigue, neck pain and limitation of motion, temperature instability, and altered temperature sensation in hands, along with individual compensation for any other residuals identified.

In making this determination, consider whether separate ratings are warranted for each of these symptoms - for example, whether a separate rating is warranted for the headaches under DC 8100, a separate rating for the limitation of motion of the cervical spine under DC 5242, a separate rating for the chronic fatigue syndrome under DC 6354, and a separate rating for the vertigo under DC 6204.  Consider, as well, whether the disability (even if rated collectively, as a whole) is better evaluated under another diagnostic code such as DC 8019, etc.

Contrarily, if, because of the prior VA medical opinion in October 2011, it is the rating board's consequent judgment that the grant of service connection for these additional symptoms should be severed, then there is a process for doing that and it must be adhered to.  38 U.S.C.A. §§ 5109A, 5112(b) (West 2002); 38 C.F.R. §§ 3.105(a), 3.500(b)(2) (2013).

Also readjudicate the claim of entitlement to specially adapted housing assistance or a special home adaptation grant.



If either claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


